Citation Nr: 9921894	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  98-08 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation greater than 30 percent for a 
headache disability.  


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to May 
1975.  

This appeal initially came before the Board of Veterans' 
Appeals from a rating decision rendered by the Jackson, 
Mississippi, Regional Office (RO), of the Department of 
Veteran's Affairs, whereby the veteran's claim was denied in 
a rating decision dated April 1998.  A Board decision dated 
October 1998 remanded the veteran's claim for additional 
development.  That action being completed, the matter is 
again before us for review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's headache disorder is manifested primarily 
by chronic tension headaches.  Very frequent completely 
prostrating and prolonged migraine attacks productive of 
severe economic inadaptability are not shown.


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for service connected headaches are not met.  38 U.S.C. 
§ 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4, § 4.124a 
Diagnostic Code 8100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1999); that is, he has presented a claim that is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
sought by VA, or are not already associated with his claims 
folder, are available.  The Board accordingly finds that the 
duty to assist him, as mandated by 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1999), has been satisfied.

The veteran was awarded service connection for a disability 
characterized as tension headaches in a rating action dated 
February 1976, after the RO noted that his service medical 
records (SMRs) showed a frequent history of headaches, and 
that he complained of tension headaches on his most recent VA 
rating examination.  He was assigned a 10 percent evaluation 
in that decision.  The veteran subsequently submitted an 
increased rating claim, received by VA February 6, 1998.  
That claim was initially denied by the RO, and remanded by 
the Board in an October 1998 decision.  After additional 
development, the RO next assigned a 30 percent evaluation for 
a tension headache disability, in a February 1999 rating 
action.  

Although the rating increased the veteran's evaluation, the 
rating remains less that the maximum benefit available, and 
thus that determination does not abrogate the pending appeal.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).    

The veteran contends that the 30 percent rating currently in 
effect does not adequately reflect the severity of his 
tension headache disability.  After a review of the record, 
the Board finds that the evidence does not support his 
contention, and that an increased evaluation for tension 
headaches is not warranted.

The Board notes that when an unlisted condition is 
encountered, analogous ratings may be used to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely related.  38 C.F.R. § 4.20 (1998).  
Thus, although tension headaches are not contemplated by the 
Schedule, the RO evaluated the veteran's tension headaches 
under the diagnostic code for a migraine headache disability.  

The severity of a migraine headache disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in Diagnostic Code 8100 of the Schedule.  
The current 30 percent rating for migraine headaches 
contemplates characteristic prostrating attacks occurring on 
average once a month over the last several months.  A 50 
percent rating contemplates very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.   

The report of his January 1999 VA compensation and pension 
examination shows that the veteran had a history of headaches 
since 1963 - 1964, but that they appear to be chronic and 
more severe over the past four years.  The examiner also 
mentioned that the veteran associates them with nausea, 
vomiting, and dizziness.  The examiner also states that 
"Nausea and vomiting could be related to [the] headaches.  
...[B]ased on the history, [he] appears to be having dizziness 
associated with his headaches."  The examiner also reported 
that the veteran noted severe headaches at least 2-3 times 
per week and headaches associated with nausea, vomiting and 
photophobia at least 3-4 times per month.  The veteran also 
reported a past history of "spells" of passing out.  The 
veteran also reported that he takes Motrin or Tylenol which 
seems to help somewhat.  The examiner noted that the veteran 
has dizziness and vertigo about one a month that lasts for a 
few minutes with severe headache.  

The report of the veteran's April 1998 VA compensation and 
pension examination shows that the examiner listed an 
impression of "chronic headaches, tension type, although not 
typical of a vascular cluster headaches[,] as he reports he 
had bad headaches in 1963 - 1964, got better, but has gotten 
worse over the last few years... ."  

The medical evidence does not show very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  Although the veteran reports 
headaches "2-3 times per week", the examiner also noted 
that headaches associated with nausea, vomiting and 
photophobia occurred only 3-4 times per month, and that the 
veteran also stated that Motrin or Tylenol "seem[ed] to help 
somewhat."  In addition, the Board must point out that the 
veteran has been assessed with "chronic headaches, tension 
type", and not migraine headaches.  The veteran's dizziness 
and vertigo occurs about one a month, and lasts for a few 
minutes with severe headache.

Although the veteran does have some headaches with dizziness 
and vertigo that occurs about once a month, they last for "a 
few minutes".  Further, although he reported numerous 
headaches, some with nausea, vomiting and photophobia, he 
also reported that taking Motrin or Tylenol seems to help 
with his headaches.  Finally, the Board must point out that 
these headaches have been assessed only as "tension 
headaches", and that the evidence does not show that the 
veteran suffers from the very frequent, completely 
prostrating and prolonged migraine attacks that are 
productive of severe economic inadaptability which would 
warrant a 50 percent evaluation.  In fact, it shows only that 
Motrin and Tylenol provides some relief to headaches that 
last "a few minutes."  

Review of the record does not reveal that the RO expressly 
considered referral of this issue to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the above for 
assignment of an extraschedular evaluation commensurate with 
average earning capacity impairment.  The United States Court 
of Veterans Appeals (Court) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998) in the first 
instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to read liberally all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).   The 
Court has further held that the Board may affirm the RO's 
conclusion that referral is not required, or may reach that 
conclusion on its own, Bagwell v. Brown, 9 Vet. App. 337, 
339, and that it must address referral under 38 C.F.R. 
§ 3.321(b)(1) (1998) only where circumstances are presented 
which the Director, Compensation and Pension Service, might 
consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question at this time.

Thus, as the evidence does not support the veteran's 
contentions, his claim must be denied.  



ORDER

Entitlement to an evaluation greater than 30 percent for a 
headache disability is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

